DAVISON, J.
This is an action for injunction brought by Eddie Stephens et al. against A. B. Stewart et al., involving a controversy over a strip of land. The parties are adjoining landowners. A motion to dismiss has been filed for the reason that all of the issues presented by this appeal have heretofore been determined by this court in Stewart v. Stephens, 196 Okla. 527, 166 P. 2d 430, and Youngblood v. Stephens, 201 Okla. 301, 205 P. 2d 279.
The motion to dismiss must be sustained. All three appeals involve the right to possession of a three-foot strip of land in block 7, Berryhart addition to the city of Tulsa, Oklahoma, and also involve the same issues and the same disputed questions of fact ádjudicated by the former cases.
*404We have held that where on an examination of a motion to dismiss, the record, and the response to the motion to dismiss, it is determined that no issues not heretofore decided are presented, the appeal will be dismissed. Haffner v. Commerce Trust Co., 179 Okla. 235, 65 P. 2d 440; Wetumka Ice Corporation v. Williams, 163 Okla. 169, 21 P. 2d 724; Releford v. State, 45 Okla. 433, 146 P. 27. Such is the situation in the case now under consideration.
Appeal dismissed.
HALLEY, V.C.J., and WELCH, GIBSON, JOHNSON, O’NEAL, and BINGA-MAN, JJ., concur.